Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 03 August, 2022. After entry of the amendment claims 1, 3-21 and 27-30 are pending in the instant application. Claims 8-21 stand withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 1, 3-7 and 27-30 are currently under examination.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1, 3-7, and 27-30 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant. Amended claim 1 is directed toward a virus-like particle (VLP)-based monovalent vaccine composition comprising a spherical retroviral Group-specific Antigen ("Gag") protein core; and an Ebola glycoprotein (GP) selected from either a full-length Zaire (EBOV) GP or a full-length Sudan (SUDV) GP, said Ebola GP being incorporated into the surface of said spherical retroviral Gag protein core in a native conformation; said VLP-based monovalent vaccine having an EBOV GP, said EBOV GP having a density at the surface of the spherical retroviral Gag protein core of about 20 to about 200 ug/ml or an SUDV GP, said SUDV GP having a density at the surface of the spherical retroviral Gag protein core of about 10 to about 60 ug/ml. The inclusion of the term about with respect to the various EBOV/SUDV GP concentrations renders the claims vague and indefinite. The range encompasses an approximation that is not clearly defined in the specification. For example, what are the upper and lower limits encompassed by the claim language? Does “about 20” ug/ml encompass, 15, 16, 17, 18, 19, 19.5, 20.5, 21, 22, 23, 24, or 25 ug/ml? Amendment of the claim language to recite the specific values would be remedial (e.g., 20 to 200 ug/ml or 10 to 60 ug/ml).

35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

New Matter
The previous rejection of claims 1, 3-7, and 27-30 under 35 U.S.C. 112(a) as failing to comply with the written description requirement, is hereby withdrawn in response to Applicants’ amendment.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 27-30 stand rejected under 35 U.S.C. § 103 as being unpatentable over Zhou et al. (2014, U.S. Pub. No. 2014/0004146 A1, published 02 January, 2014) in view of Yonezawa et al. (2005) and Weiner et al. (2015, U.S. Pub. No. 2015/0335726 A1, published 26 November, 2015). The amended claims are directed toward a virus-like particle (VLP)-based monovalent vaccine composition comprising a spherical retroviral Group-specific Antigen ("Gag") protein core; and an Ebola glycoprotein (GP) selected from either a full-length Zaire (EBOV) GP or a full-length Sudan (SUDV) GP, said Ebola GP being incorporated into the surface of said spherical retroviral Gag protein core in a native conformation; said VLP-based monovalent vaccine having an EBOV GP, said EBOV GP having a density at the surface of the spherical retroviral Gag protein core of about 20 to about 200 ug/ml or an SUDV GP, said SUDV GP having a density at the surface of the spherical retroviral Gag protein core of about 10 to about 60 ug/ml. It was further stipulated that said VLP contains a single EBOV glycoprotein located at the exterior surface of said spherical Gag protein core (claim 3). Additional limitations specify that said VLP is capable of immunizing an individual against a viral infection from one or more of Zaire (EBOV), Sudan (SUDV), Bundibugyo (BDBV) and Tai Forest (TAFV) (claim 4). Claim 5 references a VLP that ranges from approximately 100-300 nm in diameter and claim 6 requires the inclusion of an adjuvant. Claim 7 simply recites a pharmaceutical composition comprising said VLPs. Claims 27-30 further require saline solution, a preservative, adjuvant, or a sterile composition, respectively.
	Zhou et al. (2014) disclose a method for producing spherical VLPs comprising the HIV-1 Gag and Env (see Figs. 1 and 18 and ¶s [0025], [0057], and [0154]). This teaching also states that other core viral proteins can be employed including MuLV Gag (¶ [0014] VLPs comprising the HIV-1 Gag protein and a heterologous Env (influenza HA/NA) were also disclosed (see Fig. 8 and ¶ [0164]). VLPs produced in Drosophila S2 cells are correctly expressed, cleaved, and assembled with good immunogenicity (see ¶ [0057]). Pharmaceutical compositions comprising these VLPs and various adjuvants, carriers, and excipients were also contemplated (see ¶s [0029], [0030], [0065], [0097], [0101], and [0102]). The inventors note the disclosed system provides an optimal environment for the production of large yields of highly immunogenic and stable VLPs carrying a heterologous Env (see ¶ [0009]). This teaching does not disclose a VLP comprising full-length EBOV GPs or a specific GP concentration range.
	Yonezawa et al. (2005) discloses the preparation of HIV-1 pseudotypes expressing the full-length ZEBOV GP in place of the HIV-1 Env. Plasmids encoding a molecular clone of HIV-1 deficient in the envelope (pNL4-3Δenv), BlaM-Vpr, and EBOV GP, VSV-G, or HIV-1HXB2 Env were contransfected. HIV-1 pseudoparticles comprising Gag efficiently expressed EBOV GP on their surface and efficiently fused and entered target cells (see MATERIALS AND METHODS, p. 919; RESULTS, Virion-based fusion assay using pseudotyped viruses, pp. 919-920). This teaching clearly demonstrates that EBOV GPs can be efficiently incorporated into HIV-1 viral particles. This teaching does not disclose a VLP comprising a specific GP concentration range.
	Weiner et al. (2015) provides codon-optimized nucleic acid molecules encoding full-length ZEBOV, SEBOV, and MARV GPs. These molecules were capable of expressing high-levels of GP in suitable targets. This teaching does not disclose a VLP comprising full-length EBOV GPs or a specific GP concentration range.
	As previously set forth, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HIV-1 Gag VLPs of Zhou et al. (2014) to incorporate the EBOV GPs of Yonezawa et al. (2005) and Weiner et al. (2015). One of ordinary skill in the art would have been motivated to utilize the VLP production system of Zhou et al. (2014) because they clearly demonstrate that their system provides an optimal environment for the production of large yields of highly immunogenic and stable VLPs carrying a heterologous Env. The skilled artisan would also have a reasonable expectation of success because Yonezawa et al. (2005) clearly teach that EBOV GPs can be incorporated into HIV-1 pseudovirions and behave similarly to wildtype GP. Concerning the claimed dosages of EBOV and/or SUDV GP in a concentration of about 20 to about 200 ug/ml or about 10 to about 60 ug/ml, respectively, these concentrations are inherent to the VLP assembly process. Accordingly, one skilled in the art could perform titrations to ascertain which concentrations of EBOV GP produce the best immune response. Finally, one of ordinary skill in the art would have been motivated to employ art-recognized adjuvants in the VLP and to prepare sterile pharmaceutical compositions containing various art-recognized buffers and excipients.
	Applicants submit the prior art fails to disclose all of the claimed features. In particular that full-length EBOV GP can be incorporated into spherical Gag VLPs in a native configuration and the composition should contain EBOV and/or SUDV GP in a concentration of about 20 to about 200 ug/ml or about 10 to about 60 ug/ml, respectively. It was further argued that aggregation of the EBOV or SUDV GP at these relatively high densities was unexpected. These arguments have been carefully considered but are not deemed to be persuasive. As noted supra, the references relied upon clearly render the claimed invention prima facie obvious. Yonezawa et al. (2005) discloses the preparation of HIV-1 pseudotypes expressing the full-length ZEBOV GP in place of the HIV-1 Env. HIV-1 pseudoparticles comprising Gag efficiently expressed EBOV GP on their surface and efficiently fused and entered target cells (see MATERIALS AND METHODS, p. 919; RESULTS, Virion-based fusion assay using pseudotyped viruses, pp. 919-920). This teaching clearly demonstrates that EBOV GPs can be efficiently incorporated into HIV-1 viral particles. While this teaching did not disclose the claimed concentrations of EBOV/SUDV GPs, nevertheless, these concentrations are inherent to the VLP assembly process. Concerning the unexpected results with respect to the high density of EBOV/SUDV GP particle incorporation, these results are not commensurate in scope with the claimed invention. The only example provided in the specification is directed toward an HIV-1 Gag VLP expressing the recited GPs. However, no other working embodiments involving VLPs generated from other retroviral Gag proteins were provided. In fact, other retroviral Gag proteins can produce much smaller spherical particles that would be expected to incorporate less GP into the VLP.

Claims 1, 3-7 and 27-30 stand rejected under 35 U.S.C. § 103 as being unpatentable over Compans et al. (2015, U.S. Pub. No. 2015/0266929 A1, published 24 September, 2015) in view of Yonezawa et al. (2005) and Weiner et al. (2015, U.S. Pub. No. 2015/0335726 A1, published 26 November, 2015). The amended claims are directed toward a virus-like particle (VLP)-based monovalent vaccine composition comprising a spherical retroviral Group-specific Antigen ("Gag") protein core; and an Ebola glycoprotein (GP) selected from either a full-length Zaire (EBOV) GP or a full-length Sudan (SUDV) GP, said Ebola GP being incorporated into the surface of said spherical retroviral Gag protein core in a native conformation; said VLP-based monovalent vaccine having an EBOV GP, said EBOV GP having a density at the surface of the spherical retroviral Gag protein core of about 20 to about 200 ug/ml or an SUDV GP, said SUDV GP having a density at the surface of the spherical retroviral Gag protein core of about 10 to about 60 ug/ml. It was further stipulated that said VLP contains a single EBOV glycoprotein located at the exterior surface of said spherical Gag protein core (claim 3). Additional limitations specify that said VLP is capable of immunizing an individual against a viral infection from one or more of Zaire (EBOV), Sudan (SUDV), Bundibugyo (BDBV) and Tai Forest (TAFV) (claim 4). Claim 5 references a VLP that ranges from approximately 100-300 nm in diameter and claim 6 requires the inclusion of an adjuvant. Claim 7 simply recites a pharmaceutical composition comprising said VLPs. Claims 27-30 further require saline solution, a preservative, adjuvant, or a sterile composition, respectively.
	As previously set forth, Compans et al. (2015) disclose a method for producing spherical VLPs comprising the SIV or MuLV Gag structural proteins and HIV or RVFV Env glycoproteins (see Figs. 1-3 and ¶s [0176] and [0207-0209]). The inventors state that VLPs can be utilized to overcome many of the short-comings associated with HIV, EBOV, SARS, and RVFV vaccine development (see ¶ [0005]). Suitable structural proteins capable of self-assembling into VLPs were discussed in ¶ [0061]. Various heterologous viral Env glycoproteins can also be incorporated into VLPs including the EBOV GP (see ¶ [0063]). These VLPs were stable and highly immunogenic (see ¶s [0184-0198] and [0212-0214]). Suitable pharmaceutical formulations and immunization regimens were clearly discussed (see ¶s [0154-0164]). Suitable concentrations of surface glycoprotein to incorporate into the vaccine composition were also clearly discussed (see ¶ [0162]). It was clearly demonstrated that retroviral VLPs can readily incorporate heterologous viral envelopes into the VLP.  This teaching does not disclose a VLP comprising full-length EBOV GPs or a specific GP concentration range.
	Yonezawa et al. (2005) discloses the preparation of HIV-1 pseudotypes expressing the full-length ZEBOV GP in place of the HIV-1 Env. Plasmids encoding a molecular clone of HIV-1 deficient in the envelope (pNL4-3Δenv), BlaM-Vpr, and EBOV GP, VSV-G, or HIV-1HXB2 Env were contransfected. HIV-1 pseudoparticles comprising Gag efficiently expressed EBOV GP on their surface and efficiently fused and entered target cells (see MATERIALS AND METHODS, p. 919; RESULTS, Virion-based fusion assay using pseudotyped viruses, pp. 919-920). This teaching clearly demonstrates that EBOV GPs can be efficiently incorporated into HIV-1 viral particles. This teaching does not disclose a VLP comprising a specific GP concentration range.
	Weiner et al. (2015) provides codon-optimized nucleic acid molecules encoding full-length ZEBOV, SEBOV, and MARV GPs. These molecules were capable of expressing high-levels of GP in suitable targets. This teaching does not disclose a VLP comprising full-length EBOV GPs or a specific GP concentration range.
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SIV/MuLV Gag VLPs of Compans et al. (2015) to incorporate the EBOV GPs of Yonezawa et al. (2005) and Weiner et al. (2015). One of ordinary skill in the art would have been motivated to utilize the VLP production system of Compans et al. (2015) because they clearly demonstrate that their system provides an optimal environment for the production of large yields of highly immunogenic and stable VLPs carrying a heterologous Env. The skilled artisan would also have a reasonable expectation of success because Yonezawa et al. (2005) clearly teach that EBOV GPs can be incorporated into retroviral (e.g., HIV-1) pseudovirions and behave similarly to wildtype GP. Concerning the claimed dosages of EBOV and/or SUDV GP in a concentration of about 20 to about 200 ug/ml or about 10 to about 60 ug/ml, respectively, these concentrations are inherent to the VLP assembly process. Accordingly, one skilled in the art could perform titrations to ascertain which concentrations of EBOV GP produce the best immune response. Finally, one of ordinary skill in the art would have been motivated to employ art-recognized adjuvants in the VLP and to prepare sterile pharmaceutical compositions containing various art-recognized buffers and excipients.
	Applicants submit the prior art fails to disclose all of the claimed features. In particular that full-length EBOV GP can be incorporated into spherical Gag VLPs in a native configuration and the composition should contain EBOV and/or SUDV GP in a concentration of about 20 to about 200 ug/ml or about 10 to about 60 ug/ml, respectively. It was further argued that aggregation of the EBOV or SUDV GP at these relatively high densities was unexpected. These arguments have been carefully considered but are not deemed to be persuasive. As noted supra, the references relied upon clearly render the claimed invention prima facie obvious. Yonezawa et al. (2005) discloses the preparation of HIV-1 pseudotypes expressing the full-length ZEBOV GP in place of the HIV-1 Env. HIV-1 pseudoparticles comprising Gag efficiently expressed EBOV GP on their surface and efficiently fused and entered target cells (see MATERIALS AND METHODS, p. 919; RESULTS, Virion-based fusion assay using pseudotyped viruses, pp. 919-920). This teaching clearly demonstrates that EBOV GPs can be efficiently incorporated into HIV-1 viral particles. While this teaching did not disclose the claimed concentrations of EBOV/SUDV GPs, nevertheless, these concentrations are inherent to the VLP assembly process. Concerning the unexpected results with respect to the high density of EBOV/SUDV GP particle incorporation, these results are not commensurate in scope with the claimed invention. The only example provided in the specification is directed toward an HIV-1 Gag VLP expressing the recited GPs. However, no other working embodiments involving VLPs generated from other retroviral Gag proteins were provided. In fact, other retroviral Gag proteins can produce much smaller spherical particles that would be expected to incorporate less GP into the VLP.

Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, and 27-30 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14 and 28-33 of copending Application No. 17/411,097, in view of Falzarano et al. (2011). The claims of the ‘097 application are directed toward a method for protecting an individual in need thereof against an Ebola virus species selected from Zaire (EBOV), Sudan (SUDV), Bundibugyo (BDBV), Tai Forest (TAFV), and combinations thereof, comprising administering a virus-like particle (VLP)-based bivalent vaccine composition comprising a spherical retroviral Group-specific Antigen ("Gag") protein core and at least two Ebola glycoproteins, wherein said at least two Ebola glycoproteins are incorporated into a surface of a spherical Gag core, wherein said VLP-based bivalent vaccine presents at least two Ebola glycoprotein antigens (claim 12). Claims 13 and 14 further disclose various immunization regimens employing the bivalent vaccine composition. Claims 28-33 are directed toward further properties of the VLP composition (e.g., VLP diameter of 100 to 300 nm (claim 28); utilization of EBOV and SUDV GPs (claim 29); utilization of HIV, MLV, RSV, or EIAV Gag proteins (claim 30); GPs are located on the VLP surface (claim 31); and said VLP induces an immune response against one or more ebolaviruses (claim 32)) and vaccine composition (comprises an adjuvant (claim 33)). 	The claims of the instant application are directed toward a monovalent vaccine composition comprising a retroviral Gag antigen and either a full-length EBOV or SUDV GP incorporated onto the surface in a native conformation wherein said VLP comprises the EBOV and SUDV GPs in a concentration of from 23 to 185 µg/ml or 13 to 53 µg/ml, respectively. Additional limitations specify that said Gag protein is derived from a retrovirus selected from human immunodeficiency virus (HIV), murine leukemia virus (MLV) Rous sarcoma virus (RSV), or Equine infectious anemia virus (EIAV) (claim 2). It was further stipulated that said VLP contains a single EBOV glycoprotein located at the exterior surface of said spherical Gag protein core (claim 3). Additional limitations specify that said VLP is capable of immunizing an individual against a viral infection from one or more of Zaire (EBOV), Sudan (SUDV), Bundibugyo (BDBV) and Tai Forest (TAFV) (claim 4). Claim 5 references a VLP that ranges from approximately 100-300 nanometers in diameter and claim 6 requires the inclusion of an adjuvant. Claim 7 simply recites a pharmaceutical composition comprising said VLPs. Claims 27-30 further require saline solution, a preservative, adjuvant, or a sterile composition, respectively.
Although the claims at issue are not identical, they are not patentably distinct from each other. The primary difference between the claimed inventions are directed toward the valency of the composition. The ‘097 application discloses the utilization of a bivalent EBOV VLP composition whereas the instant application is directed toward a monovalent VLP composition. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare monovalent vaccine compositions from the bivalent vaccine compositions disclosed in the ‘097 application. Falzarano et al. (2011) prepared monovalent rVSV vector-based platforms encoding the ZEBOV and CIEBOV GPs. Both GPs provided protection against homologous challenge and the ZEBOV platform provided protection against heterologous challenge (BEBOV) as well. Therefore one of ordinary skill in the art would have been motivated to prepare monovalent vaccine compositions for a number of reasons including the ability to provide heterologous or homologous protection. One of ordinary skill in the art would have also been motivated to prepare monovalent compositions since they are simpler and less expensive and would prove quite efficacious in areas where one particular viral strain is circulating. One of ordinary skill in the art would have been motivated to utilize standard pharmaceutical techniques in preparing these compositions (e.g., sterile formulations, utilization of adjuvants, utilization of preservatives, etc.). Finally, one of ordinary skill in the art would have been motivated to identify the most effective concentration of EBOV or SUDV GP to include in the composition.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Applicants stated that a TD would be provided, if required, upon the identification of allowable subject matter.

Action Is Final
	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
05 November, 2022